Appeal by noninsured employers from an award made to claimant under the Workmen’s Compensation Law. It has been found that claimant and his wife were employed by appellants as janitors and caretakers of an apartment house. Also that while claimant was engaged in the course of his employment, some time in October or November, 1943, a bed spring fell on his foot and injured one of his toes. Subsequently gangrene developed and he lost the toe. There is medical evidence of causal relation. Only questions of fact are presented and there is evidence *1004to sustain the findings of the board. Award affirmed, with costs to claimant. All concur.